Citation Nr: 1739990	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-17 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for right-knee disorder.

4.  Entitlement to service connection for tingling of foot, secondary to right-knee disorder.

5.  Entitlement to service connection for headaches.


REPRESENTATION

The Veteran represented by:  North Carolina Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from January 1991 to March 1991, in addition to a prior one month and 24 days of active duty service, apparently in 1976.

This matter comes before the Board of Veterans' Appeals (the Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran had a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2017.  A transcript of that proceeding has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (LCMD) (formerly Virtual VA) electronic claims files.

The issues of entitlement to service connection for right-knee disorder and entitlement to service connection for tingling of foot, secondary to right-knee disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran did not have 90 days of continuous active duty service.

2.  Bilateral hearing loss was not demonstrated during service and is not shown to be due to in-service occurrence or event.

3.  Tinnitus was not demonstrated service and is not shown to be due to any in-service occurrence or event.

4.  The Veteran's headaches were not caused by service, nor are they secondary to or made worse by a service-connected disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  

Service Connection 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946 and manifests an organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Here the Veteran did not have 90 continuous days of active military service so this presumption does not apply.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).  The term "chronic disease" refers to those diseases, such as organic disease of the nervous system, listed under section 1101(3) of the statute and section 3.309 (a) of VA regulations.  38 U.S.C.A. § 1101 (3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Lay Evidence 
 
Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's Assertions

The Veteran states in his January 2017 Board testimony and his lay statement accompanying his August 2010 Application for Compensation and/or Pension that in his 21 years of service he was exposed to sounds of gun fire from small arms and machine guns of varying caliber, as well as grenade launchers and light anti-tank weapons.  He contends that during exposure to the above he experienced temporary hearing loss which normally lasted for approximately 30 minutes.  The Veteran adds that often he was exposed to such noise without hearing protection and that additionally he experienced headaches and ringing in his ears.  He further adds that he was exposed in service to loud generators and to loud noise while riding in armored personnel carriers.

The Veteran asserts that his loss of hearing and ringing in his ears began in service, they have gradually worsened and are now constant.  He further asserts that his headaches began in service as well, they are due to exposure to the same acoustic trauma described above, they continue at present, and they affect his ability to perform the duties of his job.  

The Veteran's Hearing Loss and Tinnitus 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above, and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary will give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records (STRs) contain the following audiometric testing results for September 1980.
      
      
           500 [Hz]		1000		2000		 3000		4000

Right:	       10 [dB]		      5		      0		     10 		    10

Left:	       15			      5		      5		       5		      5

Results for July 1984 showed the following.

      500		1000		2000		 3000		4000

R:	    5		      0		      5		     10 		    10

L:  	    5		      0		      0		     10		    10

July 1989 audiometric results were the following.

      500		1000		2000		 3000		4000

R:	    --		      0		      5		     20 		    20

L:  	    5		      0		      0		     15		    30

In the Veteran's March 1991 examination for separation from active duty, the results were as follows. 
  
	500		1000		2000		 3000		4000

R:	    5		      0		    10		     20 		    25

L:  	   20		      5		      5		     15		    25

In March 1996, the Veteran, now back in reserve duty, had the following results; 


      500		1000		2000		 3000		4000

R:	  30		      5		      5		     10 		    25
    
L:  	  25		    10		      0		     15		    45

In March 2011, the Veteran underwent a VA audiological examination, which produced the following results.

Measured Puretone Threshold Values

Frequency:  500 Hz   1000           2000           3000            4000               Average

Left: 	             5 dB 	      10               10              35                 55               27.5 dB

Right:              5 dB       10                15             25                 40               22.5 dB

The Maryland CNC word list speech recognition score for each ear was 100 percent.

From the foregoing, the March 2011 VA examiner diagnosed the Veteran with sensorineural right-side hearing loss at normal to mild (26-40 HL).  She added that normal thresholds were obtained from 500-3000 Hz, falling to a mild high frequency hearing loss at 4000 Hz only.

For the left side, she diagnosed sensorineural hearing loss at normal to moderately severe (55-69 HL), with normal threshold obtained from 500-2000 Hz, falling to a mild to moderately severe high frequency loss at 3000 and 4000 Hz only.

The March 2011 VA examiner opined that the Veteran's hearing loss is not caused by or a result of noise exposure while on active duty.  She also concluded that tinnitus is as likely as not as symptom associated with hearing loss, the March 2011 VA examiner further opined that tinnitus is not caused by or a result of noise exposure while on active duty.

She explained that the Veteran's in-service March 1991 audiogram indicated normal thresholds bilaterally.  She added that the Veteran reported noticing hearing loss in the six to eight years preceding her examination and that the Veteran reported tinnitus in the preceding 10 years.

In September 2016, a VA examiner reviewed the Veteran's claims file for the purposes of a Disability Benefits Questionnaire (DBQ).  The September 2016 VA examiner opined that hearing loss and tinnitus were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  

She explained that the Veteran had reported tinnitus both in 1998 and 2001, both of which are outside the period of his active duty.  She noted that the Veteran reported temporary tinnitus and a temporary shift in hearing while in the reserves following loud noise, but further noted that this alone does not lead to conceding permanent auditory damage, hearing loss or tinnitus.   

The September 2016 VA examiner further explained that there is no significant shift from hearing in 1989 to 1993 (post active duty), which is objective evidence of no permanent auditory damage from noise on active duty.  She observed that permanent auditory damage and recurrent tinnitus will appear at the time of damage and the Veteran clearly states in writing that recurrent tinnitus, not triggered by noise, began in June 1998, after both active duty and reserve duty were concluded.

Additionally, the September 2016 VA examiner noted that there is no evidence of chronicity or continuity of care for the conditions from separation until the claims were made and no care or report of the conditions in the five years following the March 2011 VA examination. 

The September 2016 VA examiner explained that research does not support late onset noise-induced tinnitus, making it less likely as not that the Veteran's tinnitus was caused by noise on reserve duty.  She added that there is objective evidence of no permanent shift in hearing indicating that no permanent auditory damage occurred on active duty, making tinnitus and hearing loss less likely as not related to events on active duty.

In a December 2016 medical statement, the Veteran's private treatment provider noted the Veteran's exposure to noise in service and the Veteran's reports of difficulty in hearing at present.  He further noted the Veteran's reports of tinnitus.  In making reference to the accompanying audiogram evaluation, the provider noted bilateral symmetric high tone moderate to severe sensorineural hearing loss, with excellent discrimination at 100 percent at level 45 in either ear.

The provider stated his impression as bilateral sensorineural hearing loss related to noise exposure, with associated tinnitus related to the hearing loss.  He concluded that "without question" this is related to the Veteran's time in service, explaining that noise exposure at an earlier age is more damaging than noise exposure at a later age.

The foregoing audiometric evaluation results from the period of the Veteran's service to December 2016 indicate a hearing loss disability in the Veteran's March 2011 VA examination, as auditory thresholds of 40 dB  and greater were recorded at 4000 Hz, based on the thresholds set down in 38 C.F.R. § 3.385 (2016).  

Although a threshold of 45 dB was recorded at 4000 Hz in the Veteran's 1996 in-service examination, indicating moderate left-ear hearing loss and mild loss indicated for the right ear at 500 Hz, the thresholds were otherwise normal. However, the Board notes that the date of this examination is well outside the Veteran's active duty service period of January to March 1991, with the Veteran's further month and 24 days of active duty service preceding that period.

Additionally, as stated by the March 2011 VA examiner, the Veteran only reported noticing hearing loss in the six to eight years preceding her examination and that he reported tinnitus in the preceding 10 years, beyond the period of active duty.  Moreover, although the 1996 examination showed hearing loss, as stated, this was in the reserve period of the Veteran's service and the September 2016 VA examiner observed that, in her opinion, the Veteran's reports of a hearing shift and temporary tinnitus in his reserve period are not sufficient indications of permanent auditory damage, hearing loss or tinnitus.  In noting that there was no significant shift in hearing between1989 and 1993, she emphasized that permanent auditory damage and recurrent tinnitus will appear at the time of damage, the Veteran's reports began after all service was concluded and late-onset tinnitus is not supported by research in the audiological field.

The Board further notes that the audiogram report accompanying the December 2016 medical statement of the Veteran's private treatment provider includes hand-written threshold demarcations of what appear to be 10 dB at 500 Hz; approximately 15-20 at 1000 Hz; approximately 15-20 at 2000 Hz; approximately 55-60 at what appears to be 2500 Hz; with approximately 60-65 dB and 70-75 dB at higher frequencies, the numerals of which are obscured.  Nonetheless, this report, too, indicates hearing loss. 

Although referring to this report, the Veteran's private treatment provider's statement does nothing to establish service connection.  The provider bases his statement on his assertion that noise exposure at an earlier age is more damaging than noise exposure at a later age.  No further explanation or rationale is provided.  The March 2011 and September 2016 VA examiners, both doctors of audiology, did not find this point determinative enough to address and instead relied on their own findings or a review of the findings of previous examinations and tests.  Moreover, the Veteran's provider possibly did not have access, but certainly did not refer at all, to the in-service audiometric findings in the Veteran's STRs or the claims file.  Nor did he address what the September 2016 VA examiner noted, that the record does not indicate that the Veteran has sought treatment for hearing loss or tinnitus in the five years following the March 2011 VA examination. 

For the foregoing reasons, service connection for hearing loss and tinnitus is not warranted.  While the Veteran has reported something in access of 20 years in duty related noise exposure, there is not showing that any event related to service or other duty resulted in hearing loss or tinnitus.  Available records do not document all this reported duty, and no records show any complaints of or findings of hearing impairment related to service.

The Veteran's Headaches

The Veteran's STRs indicate that the Veteran, consistent with his testimony, made no reports and received no treatment for headaches.  In September 1980, the Veteran's treatment notes contain a check mark for "head injury."  However, in subsequent examination notes for the period of 1984 to 1996, boxes or lines for head or sinuses were checked as "normal" or "no."   The Veteran's eyes were noted in July 1989 as myopic and the provider noted "[d]efective visual acuity."  Nonetheless, in the Veteran's March 1991 examination for separation from active duty noted that there were "[n]o significant physical defects."  Additionally, the Veteran's STRs containing dental treatment notes between April 1986 and March 1991 make no note of headaches. 

In April 2011, the Veteran underwent a VA neurological examination, in which he was diagnosed with a tension headache, non-prostrating, once a week average.  Although the April 2011 VA examiner noted that noise exposure during military service is conceded based on the Veteran's duty position as an infantryman in service, she opined that the headache is not a continuation of symptoms which started in the service, caused by, a result of, aggravated by, or aggravated beyond its natural progression by military service.  The April 2011 VA examiner explained that there is no known physiological connection between noise exposure and headaches.  She added that a review of medical literature supports this opinion.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for headaches is denied.


REMAND

The record indicates that since initiating his claim for right-knee disorder and his claim for tingling of foot, secondary to right-knee disorder, the Veteran has not been afforded a VA examination for these disabilities.  Factors to be considered for the necessity of an examination are (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C.A. § 5103A  (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016).

January 2017 medical treatment records include treatment notes concerning a right-
knee replacement.  The Veteran's STRs contain notes of 1990 and 1991 treatment for the Veteran's knee while in service.  Given these in-service findings and a current disability examination is indicated.

For these reasons, the claims of right-knee disorder and tingling of foot, secondary to right-knee disorder, must be remanded to the AOJ for an examination or for examinations.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his representative for information pertaining to any current treatment for the Veteran's right knee and his foot (tingling foot) at any VA facility and by any private treatment provider.    

Obtain any records pertaining to the above requests for information not yet associated with the claims file and associate them with the claims file.

2.  After all additional records pertaining to the Veteran's right knee and his foot (tingling foot) have been obtained and associated with the claims file, schedule the Veteran for an examination with a VA examiner with an appropriate specialty for knee disorders and foot disorders, specifically regarding tingling foot.  

If, in the judgment of the VA examiner, a second examination is necessary for the Veteran's foot (tingling foot) because the nature of the Veteran's disorder requires an examiner with a neurological or any other relevant specialty, schedule the examination. 

In either or both examinations, the examiner is requested to provide findings and a diagnosis as to the etiology, nature, severity, and extent of the Veteran's right-knee disorder and foot disorder (tingling foot), as secondary to the right-knee.  The electronic claims folders should be made available to the examiner in conjunction with the examination.  All indicated tests should be accomplished and all findings reported in detail.  Any appropriate Disability Benefits Questionnaire (DBQ) should be completed.  

The examiner is requested to address in the opinion or opinions rendered  whether the Veteran's right-knee disorder  is at least as likely as not (a 50 percent probability or more) or less likely than not (less than a 50 percent probability) caused by, made worse by and/or related to his active duty service.

The examiner is requested to address in the opinion or opinions rendered  whether the Veteran's foot disorder (tingling foot)  is at least as likely as not (a 50 percent probability or more) or less likely than not (less than a 50 percent probability) caused by, made worse by and/or related to his right-knee disorder or to his active duty service.

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Document all requests and responses concerning the obtaining of any records in the claims file and notify the Veteran appropriately.

4.  After completing the above development and any other indicated development, readjudicate the remaining claims.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


